Title: To George Washington from Richard Bache, 21 April 1789
From: Bache, Richard
To: Washington, George



Sir
Philadelphia April 21st 1789.

I take the liberty to submit to Your Excellency’s consideration & patronage, the inclosed Memorial.
As I propose shortly (if permitted) to pay my personal respects to Your Excellency at Newyork, I have only to add, that I have the honor to be, with the greatest Defference & respect Your Excellency’s Most Obedt & very Humbe Servant

Rich. Bache

 

April 21st 1789

The Petition of Richard Bache respectfully sheweth
That in the year 1775 when the Honorable the Congress of the United Colonies (as they were then stiled) directed the Establishment of Post Offices throughout the Continent, and appointed Benjamin Franklin Esquire his Father in-law, Postmaster General. Your Petitioner was by him appointed Comptroller of the Post Offices, and deputy Postmaster of the Office

then established in the City of Philadelphia—That your Petitioner continued in that station, untill Dr Franklin was by Congress, in the latter end of the year 1776 sent over to France as one of their Commissioners, when your Petitioner had the honor of being appointed Postmaster General in his stead, with a salary of one thousand Dollars a year. That your Petitioner continued to enjoy this Office until the begining of the year 1782. during which time, he with great application & industry improved the system of the Posts, so as to make them more productive, as well as to give greater Facility, Quickness & Extent to correspondence, when to his no small mortification, and without his ever knowing the cause, he was superseded, and one of his deputies put in his place, with additional emoluments of Office. Your Petitioner takes the liberty likewise to submit to Your Excellency’s and the Honorable the Senate’s consideration, the extreme difficulties & troubles, in addition to the common duties of office in the time of war, which naturally accrued to the Post Office department, whilst the Enemy were making frequent inroads into the Country; of these, as the head of the Department, your Petitioner had his share to struggle with; but as soon as the prospect to this Country began to brighten, and the War draw near to a conclusion, he was dismissed; and now stands upon the Records of Congress, a single Instance (he believes) of their exercising their power to the prejudice of an Individual, without a charge or even the colour of a charge of Malpractice, Misconduct, Neglect, or Incapacity—Your Petitioner relying on the Justice, which he trusts & hopes will perpetually prevail, in the execution of our new Form of Government, respectfully submits the Premises to the consideration of those, now appointed to execute it—And pray that he may be reinstated in his former office.

Rich. Bache

